Citation Nr: 1412169	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for calcaneal spurs of the left foot.  

2.  Entitlement to service connection for disability of the right foot, to include pes cavus and plantar fasciitis with heel spurs of the right foot, to include as secondary to plantar fasciitis with heel spurs of the left foot and pes cavus.  

3.  Entitlement to service connection for polyarthralgia of the hands, elbows, wrists knees, ankles and shoulders.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1998 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the RO has characterized a claim as entitlement to service connection for calcaneal spurs of the right foot.  As the record also discloses diagnoses of pes cavus and plantar fasciitis, the claim has been re-characterized herein above.  The scope of a claim may be defined by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

It is noted that the Veteran requested service connection for plantar fasciitis of the left foot in July 2011.  As this matter has not been adjudicated, it is referred to the RO for the appropriate consideration.

The issues of entitlement to service connection for a right foot disability and entitlement to service connection for polyarthralgia of the hands, elbows, wrists, knees, ankles and shoulders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the applicable period, the calcaneal spurs of the left foot have
been manifested by pain on manipulation and use of the feet without relief from built-up shoe or arch support.  



CONCLUSION OF LAW

A 10 percent, but no greater, evaluation is warranted for calcaneal spurs of the left foot.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.
Nevertheless, the Board notes that VA has fully complied with the notice provisions of 38 U.S.C.A. § 5103(a).  In a letter dated in September 2009, the Veteran was advised of how to substantiate his claim for service connection, his and VA's respective duties in developing the claim, and as to the disability rating and effective date elements of his claim.

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the severity of his service-connected left foot disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a review of the history and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate. Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Applicable Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern . See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The RO has evaluated the Veteran's calcaneal spurs of the left foot under 38 C.F.R. § 4.71a, Diagnostic Code 5273.  This diagnostic code provides for evaluation of ankle disability manifested by malunion of the os calcis or astralgus, based upon the extent of deformity.  Because this diagnostic code particularly pertains to the ankle, as opposed to the foot, which is involved in the present case, the Board does not find it applicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

In the present case, the Veteran has been assessed as having plantar fasciitis with heel spurs of the left foot.  Thus, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for evaluation of flatfoot is for application in this case.  Id.  The Board will also consider 38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 5284, which provide for evaluation of pes cavus and other foot injuries, respectively.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral . A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

Diagnostic Code 5278 provides a noncompensable rating for slight claw foot.  38 C.F.R. § 4.71a.  Claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Id.  Claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Id.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  Id.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board has also considered whether the Veteran should receive a higher rating under one of the other diagnostic codes for rating disabilities of the foot.  Such disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5283. Of these, the Board need not consider Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), or 5282 (hammer toe), or 5283 (malunion/nonunion of tarsal or metatarsal bones) as, outlined below, the Veteran's disability has not manifested by any such pathology or symptomatology contemplated in these codes.  Butts, supra.  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

By way of background, the Board notes that in April 2008, the Veteran complained of left heel pain for the past 4 months.  At that time, a ratrocalcaneal spur, left was assessed.  The Veteran separated from service in December 2008. 

In August 2009, the Veteran filed a service connection claim.  In October 2009, he was afforded a VA examination.  At that time, he complained of pain, without any specific history of injury to the foot.  He used no corrective devices or inserts and had had no surgery.  He reported pain on prolonged standing and running, which bothered him in his occupation as he had to be on his feet a great deal.  He related that the condition prevented him from engaging in sports and physical training as he would like to.  He denied any flare-ups and noted that the foot was worse in the morning and got better as the day went on.  He reported increased pain with overindulgence in standing, walking or running.  

Examination of the feet in October 2009 showed no corns, calluses, edema, flatfoot, pain on motion, restricted motion, tenderness, evidence of abnormal weight bearing, weakness or instability.  Varus and valgus testing was normal.  X-rays showed no joint space abnormality and there was mild inflammation of the left plantar fascia and left heel.  Calcaneal spur of the left foot was assessed.  

In July 2010, the Veteran expressed his disagreement with the assigned noncompensable evaluation.  He related that he felt that his left foot condition should be evaluated at a compensable level as experienced pain in the foot.  

In November 2010, the Veteran was afforded another VA examination.  At this time, he complained of pain that had spread from his heel throughout the entire foot.  He characterized the pain as 2/10 to 6/10, particularly after standing for 5 minutes.  He then wore no corrective devices, and had had no foot surgery or orthopedic treatment.  His usual job and activities of daily living were not significantly affected by the condition.  He described flare-ups with standing, which limited his ability to stand in one place to approximately 30 minutes.  He was able to walk about 1 mile before having to get off of his feet.  

Physical examination in November 2010 showed no corns, calluses or edema of the left foot.  The arch was normal.  Motion of the left foot was nonpainful and nonrestricted.  There was mild tenderness at the posterior plantar aspect of the left foot.  There was also heel tenderness.  Weight-bearing strength and stability were normal.  X-rays showed small posterior spurs and a left plantar calcaneal spur.  Plantar calcaneal spur was then assessed.  

In a May 2011 statement, the Veteran continued his disagreement with the assignment of a noncompensable evaluation.  He related that his condition did indeed affect his job, noting that he worked as an instructor, which required him to be on his feet a lot, and that due to foot pain in this capacity he had to have another instructor relieve him on occasions.  He also noted that although he had not always worn shoe inserts, he had no relief from the use thereof in the past.  He also reported little relief with specialized shoes.  He reported having to take breaks during activities of daily living, such as mowing the grass, due to foot pain.  He related that he avoided standing for long periods and always tried to wear shoes. 

In January 2012, the Veteran was again afforded a VA examination to address the severity of his service-connected left foot disability.  At this time, the Veteran reported continued pain with prolonged standing.  He related having attempted plantar fasciitis stretching exercises and heel cups, with no relief.  Examination resulted in an assessment of plantar fasciitis, and congenital pes cavus was also noted.  No other foot conditions were assessed and no history of foot injury was noted.  

The Veteran has consistently complained of pain on use of his feet throughout the period involved in the present appeal.  More recent examination has shown pain to palpation and on use of the left foot, and the Veteran has indicated no relief with the use of inserts and heel cups.  In view of this, the Board finds that the criteria for the assignment of a 10 percent rating under Diagnostic Code 5276 have been more nearly approximated.  38 C.F.R. § 4.7.

The Board has considered whether an evaluation of 20 percent is warranted under Diagnostic Code 5276.  In order to attain such an evaluation, the disability picture must meet or approximate severe.  In this regard, the Board notes that there has been pain on manipulation and use, and indication of swelling (inflammation).  However, pain on manipulation and use has been characterized as mild, as has inflammation.  Moreover, there is no evidence of marked deformity or any characteristic callosities.  As such, a 20 percent evaluation under Diagnostic Code 5276 is not warranted.  Gilbert, supra.

Likewise, the Board does not conclude that the maximum schedular evaluation of 30 percent is warranted.  Although the Veteran's symptoms are not apparently improved by the use of orthopedic shoes or appliances, the evidence has not demonstrated marked pronation and extreme tenderness.  Tenderness has been objectively characterized as mild.  Likewise, marked inward displacement and severe spasm of the tendo achillis on manipulation has not been shown.  As such, a 30 percent evaluation is not warranted.  Gilbert, supra.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Here, the Veteran reported that he experienced pain, to include when overindulging in standing, walking or running and on flare-ups, which limits his ability to stand in one place to 30 minutes.  The Veteran is competent to report pain, to include on use, and additional limitation on standing in one place during flare-ups and such reports are also credible.  The Board has considered these reports in finding that a 10 percent evaluation is warranted despite the fact that limitation of motion was not objectively shown.  
 
As noted, the Veteran has pes cavus, albeit congenital, as opposed to acquired and its manifestations have not been disassociated from those attributable to calcaneal spurs.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this regard, a higher evaluation is not warranted under Diagnostic Code 5278.  VA examination has noted mild pes cavus with no involvement of the toes.  As such, a higher evaluation is not warranted under this diagnostic code.  Gilbert, supra.  It is also noted that a separate evaluation is not warranted as the Veteran's tenderness and pain are already contemplated by the evaluation assigned pursuant to Diagnostic Code 5276.

Although Diagnostic Code 5284 is applicable to rating other foot injuries, it is not applicable here.  Under Diagnostic Code 5284, a 20 percent rating is assigned for a moderately severe foot injury and a 30 percent rating is assigned for a severe foot injury.  The Veteran's condition causes pain which results in interference with prolonged standing and walking, as well as exercise.  Physical examination of the feet has shown pain to palpation and mild swelling, as well as assessed spurs.  These manifestations are contemplated by the currently assigned rating.  As a result thereof, and because the Veteran has not experienced a foot injury, the Board concludes that Diagnostic Code 5284 is not for application.    

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran reports that he has difficulty standing in one place for more than 30 minutes and that his disability affects his work.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria, as was discussed above, shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to a 10 percent, but no greater, evaluation is granted for calcaneal spurs of the left foot.  


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In June 2011, the Veteran was provided a VA examination to address his claim for service connection of disability of the right foot, to include pes cavus and plantar fasciitis with heel spurs of the right foot.  The examiner that conducted the examination rendered a negative etiological opinion on both direct and secondary bases.  However, the examiner only addressed whether the Veteran's service-connected left foot disability caused the right foot disability.  The examiner did not address the question of aggravation on a secondary basis.  Accordingly, the Board concludes that the VA examination is inadequate to decide the claims and it must, therefore, be returned.  38 C.F.R. § 4.2.

In January 2012, the Veteran was also afforded a VA examination in regard to the right foot service connection claim.  In this regard, the examiner also offered a negative etiologic opinion, noting that the Veteran had mild bilateral pes cavus that "in itself is an intrinsic risk factor for plantar fasciitis" and that the Veteran would have had issues with plantar fasciitis regardless of military service.  This raises the issue of whether the Veteran had a pre-existing condition that was chronically aggravated by service.  As the examination report does not address this question, it is inadequate and must be returned.  Id.

The Veteran seeks entitlement to service connection for polyarthralgia.  Notably, a June 2006 service treatment record documents a history of migratory poly-arthritis to the hands, elbows, wrists, elbows, knees and ankles for about 5 years, with intermittent swelling and pain.  The Veteran reports that he has had persistent migratory joint pain since service.  VA examination in October 2009 resulted in an impression of polyarthralgia, although examination of the extremities was largely normal.  A February 2012 VA examination documents symptoms of polyarthralgia, with no diagnostic cause thereof.  A VA examination report dated in March 2012 rules out fibromyalgia. 

In June 2012, the Veteran was last afforded a VA examination to address this claim.  Examination at this time resulted in migratory polyarthritis and fibromyalgia was ruled out.  The examination report documents that the Veteran had a negative rheumatoid factor and a normal sedimentation rate, although hand x-rays and further testing was ordered.  It also contains an opinion that the Veteran did not have fibromyalgia, but does not address the etiology of polyarthritis.

Of record is a July 2012 addendum to the VA examination report, notably not authored by the examiner that conducted the June 2012 examination, but rather a nurse.  The addendum notes that hand X-rays were obtained and that they showed bilateral degenerative changes.  The report notes that although the Veteran clearly has migratory polyarthritis, that there was no "clear diagnostic cause for the condition," i.e. evidence in the service treatment records of a bacterial or viral infection and that there "was no indication of treatment in [the service treatment records] for joint pain."  The nurse ultimately rendered a negative etiological opinion on the grounds that "there is no nexus in [the service treatment records] to account for treatment, diagnosis or etiology of [the] condition."  Notably, the author referenced the June 2006 service treatment record pertaining to poly-arthritis, and the hand X-ray and laboratory test results have not been associated with the claims file.  

Further examination is necessary to decide the claim for service connection of polyarthralgia of the hands, elbows, wrists knees, ankles and shoulders.  The latest VA addendum, which addresses the etiology of polyarthralgia, is inadequate to decide the claim.  The author thereof renders a negative etiological opinion, finding no "nexus" to service and no indication of treatment for joint pain in service.  However, the June 2006 service treatment record clearly references complaints of joint pain.  Thus, the examiner's rationale is inadequate and further examination is necessary to decide the claim.  38 C.F.R. § 4.2.

Upon remand, and prior to re-examination of the Veteran, the hand X-ray and laboratory test results obtained pursuant to the June 2012 VA examination should be associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Veteran reported in a statement received in March 2012 that he planned to submit the results of recent blood testing which reportedly showed levels of inflammation.  On remand, the Veteran should be asked to submit the results to VA.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection on a secondary basis.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Attempt to obtain the VA X-ray results of the hand and laboratory testing results obtained pursuant to the Veteran's June 2012 VA examination.  

Perform any and all follow-up as necessary, and document negative results.  A negative response is required, unless the AMC/RO determines that any efforts to obtain these records are futile.

3.  Request that the Veteran provide or authorize the release of a blood test conducted by his family physician showing levels of inflammation. 

4.  After the development directed in paragraphs 1 to 3 have been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed disability of the right foot, to include pes cavus and plantar fasciitis with heel spurs of the right foot.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  After a review of the claims file, the examiner MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a)  Upon prior VA examination it was determined that the Veteran had congenital pes cavus.  Please explain whether the Veteran's pes cavus is a congenital defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b)  If it is a congenital defect, please opine whether it is more likely than not (a greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely as not (less than a 50 percent probability) that there was a superimposed injury or disease in service that resulted in additional disability of the right foot.  Please provide a complete explanation for the opinion.

c)  If it is not a developmental defect, i.e. if the examiner identifies the condition as a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pes cavus pre-existed active service.  Please provide a complete explanation for the opinion.

d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing pes cavus WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

e)  If the examiner renders unfavorable opinions with respect to remand paragraphs "b)," "c)" or "d)," is it more likely than not (a greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely as not (less than a 50 percent probability) that pes cavus and plantar fasciitis with heel spurs of the right foot, began in or is related to service.  Please provide a complete explanation for the opinion.
f)  Is it more likely than not (a greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely as not (less than a 50 percent probability) that pes cavus and plantar fasciitis with heel spurs of the right foot is due to or caused by the service-connected left foot disability.  Please provide a complete explanation for the opinion.

g)  Is it more likely than not (a greater than 50 percent probability), at least as likely as not (a probability of 50 percent or greater), or less likely as not (less than a 50 percent probability) that include pes cavus and plantar fasciitis with heel spurs of the right foot, is aggravated (i.e., worsened) beyond the natural progress by the service-connected left foot disability.  If so, examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  Please provide a complete explanation for the opinion.

Any and all opinions must be accompanied by a discussion of the underlying reasons.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable." Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

5.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of any polyarthralgia of the hands, elbows, wrists knees, ankles and shoulders.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that polyarthralgia of the hands, elbows, wrists knees, ankles and shoulders and any polyarthritis is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his joints in service and thereafter.

The rationale for all opinions expressed should be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  If the examiner concludes that X-rays of the affected joints are necessary to address the question presented by the Board, such should be obtained prior to rendering an opinion.

The examiner's attention is directed to a June 2006 service treatment record, which noted the Veteran's complaints of migratory poly-arthritis.

6.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


